             Case 2:20-cv-04096-GAM Document 69 Filed 10/09/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,                             :
ET AL.                                                    :
                                                          :
        v.                                                :       CIVIL ACTION NO. 20-4096
                                                          :
LOUIS DeJOY                                               :
IN HIS OFFICIAL CAPACITY AS                               :
UNITED STATES POSTMASTER GENERAL,                         :
ET AL.                                                    :

                                           MEMORANDUM

McHUGH, J.                                                                        October 9, 2020


             Defendants have moved for Clarification and/or Reconsideration (ECF 66) of this

Court’s Order of September 28, 2020, granting in part Plaintiffs’ Motion for a Preliminary

Injunction (ECF 63). Specifically, Defendants contend that some aspects of the Court’s order,

notably ¶ 1, ¶ 4b, ¶ 4c, and ¶ 4d, might be interpreted in a way that could spur confusion and lead

to an overall degradation in service. See Defs. Mot. for Clarification and/or Recons. at 2.

             As Defendants requested, a telephonic hearing took place on October 6, 2020, followed

by a number of hearings on October 8, 2020 and October 9, 2020, in an attempt to guide and

facilitate further discussion by the parties. The parties conferred and were able to reach

agreement on some, but not all, issues.

             “[S]o long as the district court has jurisdiction over the case, it possesses inherent

power over interlocutory orders, and can reconsider them when it is consonant with justice to do

so.” United States v. Jerry, 487 F.2d 600, 605 (3d Cir. 1973). Moreover, under Federal Rule of

Civil Procedure 54(b), “any order . . . that adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties . . . may be revised at any time before the entry of




                                                     1
         Case 2:20-cv-04096-GAM Document 69 Filed 10/09/20 Page 2 of 2




judgment adjudicating all the claims and all the parties’ rights and liabilities.” Given the fast-

approaching November 3, 2020 election and the Postal Service’s concern that the immediate

implementation of certain provisions of this Court’s September 28, 2020 Order might cause

unnecessary confusion around Postal Service operations, good cause exists to clarify the way in

which those provisions shall be implemented in the immediate future. See Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 24 (2008) (noting that courts “should pay particular regard to the

public consequences in employing the extraordinary remedy of the injunction.”).

          As an initial matter, I note that I have taken care to co-ordinate my orders with the

orders entered by other judges. To that end, I have now specifically incorporated two subsequent

orders from the Southern District of New York. Conversely, because I have now approved

specific instructions for implementation of my order, in order to avoid potential ambiguity or

confusion, I am vacating the previous reference to the Eastern District of Washington in

paragraph 3 of the September 28, 2020 Order.

          The Order of Clarification issued today incorporates most of the language on which the

parties have mutually agreed, together with additional language I am persuaded is warranted both

to meet Defendants’ operational needs and provide specific guidance with respect to compliance

with my order.



                                                       /s/Gerald Austin McHugh
                                                       United States District Judge




                                                  2
